Citation Nr: 0314083	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  99-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a mid and low back 
disorder. 

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Entitlement to service connection for a left ankle 
disorder. 

4.  Entitlement to service connection for a bilateral knee 
disorder. 

5.  Entitlement to service connection for a right hip 
disorder. 

6.  Entitlement to service connection for a left elbow 
disorder. 

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to service connection for residuals of smoke 
inhalation.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to June 1989 
and from October 1990 to April 1993.  He also had service in 
the Reserves from July 1984 to June 1985 and from June 1989 
to March 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO)-
which denied, as not well-grounded, the veteran's 
claims for service connection for a bilateral ankle disorder, 
a bilateral knee disorder, a right hip disorder, a mid and 
low back disorder, a left elbow disorder, 
a right ear condition (tinnitus), and residuals of smoke 
inhalation.

The veteran's claims file (c-file) was transferred in June 
1999 to the Boise, Idaho, RO and more recently, in October 
2001, to the RO in Winston-Salem, North Carolina.  That 
office forwarded his appeal to the Board.

In September 2002, the RO reconsidered the veteran's claims 
in light of the Veterans Claim Assistance Act of 2000 (VCAA).  
But the RO continued to deny the claims and issued a 
supplemental statement of the case (SSOC) in February 2003.

The Board will decide all of the claims, except for those for 
service connection for a right ankle disorder and for a mid 
and low back disorder, which will be REMANDED following the 
ORDER.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to substantiate his claims, and of whose 
responsibility it is for obtaining this supporting evidence, 
and all relevant evidence necessary to render a fair and 
equitable decision concerning his claims at issue has been 
obtained.  

2.  The RO has tried numerous times to obtain the service 
medical records for the veteran's first period of service, 
but to no avail; he also has been given several opportunities 
to submit additional evidence to compensate for this.  

3.  The service medical records that are available contain no 
reference to a left ankle disorder, a right hip disorder, a 
left elbow disorder, tinnitus, or residuals of 
smoke inhalation.  

4.  The veteran does not currently have a left ankle 
disorder.  

5.  The veteran does not currently have a bilateral knee 
disorder.  

6.  The veteran does not currently have a right hip disorder.  

7.  The veteran does not currently have a left elbow 
disorder.  

8.  There is no medical evidence indicating the veteran 
currently has tinnitus.  

9.  There is no competent medical evidence showing the 
veteran has any chronic disability as a residual of smoke 
inhalation in service.  


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  

2.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).  

3.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  

4.  A left elbow disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  

6.  Residuals of smoke inhalation were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.



First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  This includes expressly apprising him of 
what specific evidence he is responsible for obtaining and 
submitting and what specific evidence VA will obtain for him.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his claim-unless there is 
no reasonable possibility that assisting him will achieve 
this goal.  38 U.S.C.A. § 5103A.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
38 U.S.C.A. § 5103A(d).

The VA has promulgated revised regulations to implement these 
changes 
in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claims.  For example, the discussions in 
the July 1998 rating decision appealed, the September 1999 
statement of the case (SOC), the October 2000 rating 
decision, the September 2002 rating decision, and the 
February 2003 SSOC (especially when considered collectively) 
informed him of the information and evidence needed to 
substantiate his claims and complied with the VA's 
notification requirements.  

Additionally, the RO sent the veteran letters in February 
2001, January 2002, and June 2002 specifically informing him 
of the enactment of the VCAA and its resulting impact on his 
particular claims.  The RO not only explained the duties to 
notify and assist him with his claims, but also explained 
what the evidence must show to establish his entitlement, 
when and where to send pertinent information, what VA had 
done to assist him in developing his claims, and how to 
contact VA for additional assistance.  This included assuring 
him that VA would obtain all VA or other Federal records that 
he identified.  So these letters, even aside from the rating 
decisions alluded to above, the SOC, and the SSOCs provided 
him with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOC and SSOCs.  And the basic requirements 
for establishing service connection for an ankle disorder, a 
bilateral knee disorder, a right hip disorder, a left elbow 
disorder, a right ear disorder (tinnitus), and residuals of 
smoke inhalation have remained essentially the same-despite 
the change in the law concerning the preliminary duties to 
notify and assist.  The Board finds, then, that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for fair 
and equitable resolution of the claims at issue has been 
obtained.  There is no additional evidence, pertinent to the 
claims, that can be obtained, which has not been obtained.  
The RO has obtained all of the service and other records that 
it possibly can and provided the veteran an opportunity to 
submit alternative evidence to compensate for the evidence 
the RO could not obtain.  The RO also readjudcated his claims 
in September 2002, specifically because of the VCAA, and duly 
apprised him of this.  So there is no additional notification 
or development to be completed.  Obviously then, there is 
no need to further delay a decision concerning the claims 
that can be decided; only those claims requiring further 
development need be remanded, and they will be following the 
order.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Board may therefore proceed to adjudicate the claims at 
issue.  The veteran will not be prejudiced because the RO 
already has considered the VCAA, and his other claims that 
need further development will not be decided-but rather, 
remanded.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Unavailability of Some of the Service Medical Records (SMRs)

As mentioned earlier, the veteran's service medical records 
for his first period of active duty, unfortunately, are not 
available for consideration.  And further efforts on the part 
of the RO to obtain these records would be futile.  The RO 
made several attempts to obtain his service medical records.  
In November 1998, the National Personnel Records Center 
(NPRC), a military records repository, stated that the 
medical records for the period from June 1985 to June 1989 
were not located in the file; however, the medical records 
had been flagged.  In a January 1999 Administrative Decision, 
the RO indicated that all procedures were followed to locate 
the veteran's service medical records and the records were 
not found.  The RO determined that all efforts were 
exhausted.  In January 1999, the RO notified the veteran that 
his service medical records were not found; so he was asked 
to submit any records he may have in his possession.

In yet another letter from the NPRC, dated in March 1999, it 
was noted that the veteran's military health records were not 
on file in his Army service record.  It was further noted 
that the agency had conducted a search of their medical 
records holdings and were able to locate clinical records of 
a period of hospitalization at Beaumont Army Medical Center 
in Ft. Bliss, TX.  In a deferred rating action, dated in 
April 2000, the veteran was asked to submit a copy of his 
"award for heroism."  In response to a request for the 
service medical records, by letter dated in February 2002, 
the Office of the Adjutant General indicated that a search 
had led them to believe that the veteran's file was 
inadvertently shipped to St. Louis before they had a chance 
to archive it in the state files.  In a statement dated in 
May 2002, the NPRC indicated that there was no record for the 
veteran's period of service in the Army from June 1985 to 
June 1989.  

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal 
Circuit Court held that a single request for pertinent 
service medical records specifically requested by a claimant 
and not obtained by the RO does not fulfill the duty to 
assist.  In reaching this conclusion, the Federal Circuit 
Court stated that VA has substantively defined its obligation 
to obtain service medical records such that the RO is 
required to make a supplemental request in situations where 
records are not obtained after one request.  

The Board finds, however, that the RO complied with the 
requirements of Hayre by making a supplemental request for 
the service medical records.  The Board also finds that the 
RO complied with the provisions of the VCAA because the RO 
made attempts to obtain the service medical records until it 
was determined that additional attempts would be futile and 
the records no longer existed.  The RO also notified the 
veteran that it was unable to obtain all of his service 
medical records.  And in January 1999, the RO notified him 
that his service medical records were unavailable.  He also 
was notified that his service medical records were not 
located in the February 2003 SSOC.

All has been done, which could have been done, to obtain the 
veteran's missing SMRs.  And while indeed unfortunate, many 
of his claims on appeal must be denied-not because those 
records are missing from his claims file-but instead, 
because there is no medical evidence confirming that he has 
the conditions alleged or, even if he does, causally linking 
the conditions to service.  So his SMRs, while obviously 
important, are not the reason that most of his claims 
ultimately must be denied.  Thus, the fact that some (but not 
all) of his SMRs are missing is of far less significance, in 
actuality, than would normally be the case.




II.  Factual Background

The available service medical records for the period from 
October 1990 through April 1993 are completely silent with 
respect to any complaints, findings or diagnoses of a left 
ankle disorder, a right hip disorder, a left elbow disorder, 
tinnitus, or any disability resulting from smoke inhalation.  
On the occasion of his separation examination in January 
1993, the veteran reported knee pain due to overuse; however, 
clinical evaluation of the knees was reported to be normal.  

Received in April 1998 were statements from the veteran's 
mother and wife, both indicating that the veteran had no 
medical problems prior to entering military service.  In her 
statement, the veteran's mother indicated that the veteran 
suffered a fall in service; thereafter, he developed problems 
with his right hip, right knee, right hip and right ankle.  
Both individuals report that the veteran the veteran has had 
chronic problems with his lower back, right hip, right knee 
and right ankle ever since service.  

VA compensation examination reports, dated in December 2000 
and April 2002, reflect evaluation of disabilities not 
currently at issue.  The examination report is negative for 
any complaints, clinical findings or diagnosis of a left 
ankle disorder, a bilateral knee disorder, a right hip 
disorder, a left elbow disorder, tinnitus, or any disability 
(ies) resulting from smoke inhalation.  


III.  Legal Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a preexisting condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).



Stated somewhat differently, to establish entitlement to 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service injury or disease.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
or causation, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony, alone, 
because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The mere fact of an in-service injury is not enough to show 
entitlement to service connection; there also must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period after service, then a showing 
of continuity of symptomatology following service is required 
to support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence relating a 
current condition to that symptomatology.  Id.  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



A.  Service Connection for a Left Ankle Disorder, a Right Hip 
Disorder, and a Left Elbow Disorder

As noted above, the service medical records do not reflect 
any complaints, findings or diagnoses of a left ankle 
disorder, a right hip disorder or a left elbow disorder.  
Moreover, the VA compensation examinations of December 2000 
and April 2002 are also negative for any complaints, findings 
or diagnoses of a left ankle disorder, a right hip disorder 
or a left elbow disorder.  Consequently, there is no 
competent evidence of a current diagnosis of a left ankle 
disorder, a right hip disorder, or a left elbow disorder.  
The only evidence of the existence of these conditions comes 
from the veteran, himself, in his own written statements and 
in similar statements from his wife and mother.  But since 
neither the veteran, his wife nor his mother is shown to have 
any medical training or expertise, their contentions standing 
alone do not constitute competent medical evidence of a 
current disability.  See, e.g., Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.")).  
Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 
U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

A lay person can certainly attest to observations of 
symptomatology.  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis as to the cause of the claimed symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran has not produced any medical evidence that would tend 
to show a presently existing left ankle disorder, a right hip 
disorder or a left elbow disorder.  



The Board notes that attempts were made to obtain competent 
medical evidence showing a presently existing left ankle 
disorder, right hip disorder and/or left elbow disorder.  But 
the veteran did not adequately identify any private 
physicians or complete an authorization or medical release 
that would permit the RO to obtain this type of necessary 
medical evidence.  He did not respond and did not return the 
authorization or medical release.  He is not competent, 
himself, to offer a medical opinion or establish that he has 
a disability due to a disease or injury in service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the 
absence of proof of a present disability there is no basis on 
which to grant service connection for a left ankle disorder, 
a right hip disorder, and a left elbow disorder.  Layno v. 
Brown, 6 Vet. App. at 469.

B.  Service Connection for a Bilateral Knee Disorder

The veteran's service medical records show that he reported a 
complaint of knee pain on his separation examination in 
January 1993, but the records do not contain any diagnosis of 
a bilateral knee disorder; clinical evaluation of the 
lower extremities, including the knees, was normal.  Post 
service medical evidence does not contain any indication that 
there is currently a bilateral knee disorder.  Significantly, 
the report of the VA examinations in December 2000 and April 
2002 do not reflect any complaints, findings or diagnoses of 
a bilateral knee disorder.  

After consideration of the medical evidence of record, the 
Board finds that there is no objective medical evidence to 
show that the veteran currently has a bilateral knee 
disorder.  The Board has considered the veteran's statements, 
as well as those of his wife and mother, regarding the 
existence of knee disorder following his discharge from 
service.  Although these statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability as he, his wife and mother have not been shown to 
have the qualifications to render such opinions.  See Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  
See 38 C.F.R. § 3.102.  


C.  Service Connection for Tinnitus (a Right Ear Condition)

Based upon a review of the above evidence, the Board finds 
that a preponderance of the evidence also is against the 
claim for service connection for tinnitus.  The medical 
evidence on file, including the available service medical 
records, does not show that the veteran has received a 
diagnosis of tinnitus to confirm he actually has this 
condition (of ringing in his ears).  So this claim, like his 
others, must be denied because there is no medical evidence 
of current disability.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).

Although the veteran alleges that he has tinnitus (a right 
ear disorder) as a result of an ear injury in Germany, there 
is no objective evidence of an ear injury in service, and he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for tinnitus, and it must be denied.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  




D.  Service Connection for Residuals of Smoke Inhalation

Again, as has been held by the Court, "[i]n the absence of 
proof of a present disability, there can be no valid claim."  
Brammer, 3 Vet. App. at 225.  In this case, the veteran's 
service medical records do not reflect any complaints that 
included symptoms due to smoke inhalation.  Furthermore, the 
post-service medical records, including VA examination 
reports dated in December 2000 and April 2002, also fail to 
show the presence of any complaints, clinical findings or 
specific diagnosis of a disability resulting from smoke 
inhalation.  Moreover, it must also be observed that the 
above medical records do not contain any clinical indication 
of a disability secondary to inhalation of smoke.  Therefore, 
without competent medical evidence showing that the veteran 
currently has residuals of smoke inhalation, 
service connection for that disorder is not warranted.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  


ORDER

The claim for service connection for a left ankle disorder is 
denied.

The claim for service connection for a bilateral knee 
disorder is denied.  

The claim for service connection for a right hip disorder is 
denied.  

The claim for service connection for a left elbow disorder is 
denied.  

The claim for service connection for tinnitus is denied.  

The claim for service connection for residuals of smoke 
inhalation is denied.  




REMAND

The veteran alleges that he injured his low back when he fell 
down a hill while carrying a full pack.  

The veteran's service medical records show that he received a 
diagnosis of right Achilles tendonitis during boot camp in 
December 1990.  In January 1991, he also was seen for 
complaints of low back pain.  He was again seen in 
February 1991 for complaints of mid back pain that radiated 
into his left leg; he reported having back pain for the past 
two weeks that developed after lifting his sea bag.  He 
stated that he had no prior back problems.  The assessment 
was low back pain-sciatica.  During his separation 
examination in January 1993, he reported experiencing 
occasional back pain due to overuse; clinical evaluation of 
his spine was normal, however.  

The veteran underwent a VA examination in December 2000, at 
which time he indicated that he had experienced persistent 
low back pain since service; he also stated that the back 
pain was aggravated by any type of motion.  And he gave a 
history of swelling and pain in his right ankle, too, during 
boot camp; he was put on light duty on a number of occasions.  
He reported current right ankle pain and swelling, especially 
with walking.  He also reported constant stiffness in his 
right ankle.  The physical examination included an x-ray of 
his back, which revealed moderate to severe disc height loss 
a the lowest 2 lumbar segments with incidental note, which 
made a transitional lumbosacral segment probably representing 
partially sacralized L5 vertebral body.  The pertinent 
diagnoses were herniated L4 lumbar disc with radiculopathy, 
right ankle sprain, and right Achilles tendonitis.  

During another, more recent, VA examination in April 2002, 
the veteran indicated that he had experienced years of 
discomfort in his right Achilles heel and ankle.  He also 
described swelling and pain in the right ankle as a result of 
running in his boots during basic training; he noted that the 
problems with his right ankle were so severe that it was put 
in a soft cast.  He said the problems were confined to his 
right foot and did not include any symptoms referable to his 
left ankle or foot.  He stated that he now had some sickness 
and swelling in the Achilles tendon and that it was 
chronically stiff.  Following a physical evaluation of his 
right ankle, including x-rays, the pertinent diagnosis was 
injury to the right ankle with chronic Achilles tendonitis.  

While the above VA examinations reveal the presence of a 
current right ankle disorder and a current low back disorder, 
the VA examiners did not comment on whether either is related 
to the symptoms reported in service.  

Section 5103A (d) indicates that VA's duty to assist includes 
providing the claimant a VA examination or obtaining a VA 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  And this is the situation in 
this particular case, especially since the Board cannot make 
this medical determination itself.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Thus, to ensure that VA has fully met its duty to assist the 
veteran in developing the evidence pertinent to his claims, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed concerning the issues of the 
veteran's entitlement to service 
connection for a right ankle disorder and 
for a mid and low back disorder.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, must be 
obtained by him and what evidence, if 
any, will be obtained by VA on 
his behalf.  See Charles, 16 Vet. App. at 
373-75; Quartuccio, 16 Vet. App at 186-
87.

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for his right ankle and back 
disorders.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records and 
treatment notes.  The RO should advise 
the veteran of any records it is unable 
to obtain.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to obtain a 
medical opinion concerning the cause of 
his current right ankle and mid and low 
back disorders.  It is imperative that 
the examiner review the claims folder for 
the veteran's pertinent medical history 
and acknowledge such review in the 
examination report.  All necessary tests 
and studies should be conducted and all 
clinical findings reported in detail.  An 
opinion should be provided as to whether 
it is at least as likely as not that any 
current right ankle disorder found, 
including Achilles tendonitis, is related 
to the symptoms noted in service.  The 
examiner is also specifically asked to 
give his or her opinion on whether it is 
at least as likely as not that any back 
disorder, including a herniated disc, 
found to be present is related to the 
veteran's back complaints noted in 
service.  The rationale for all opinions 
expressed should be discussed.  

4.  Thereafter, the RO should review the 
claims file to ensure that the requested 
examination report and required opinions 
are responsive to and in complete 
compliance with the directives of this 
remand.  And if not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  The RO should then readjudicate the 
veteran's claims for service connection 
for a right ankle disorder and for a back 
disorder.  If the determination remains 
adverse to the veteran, both he and his 
representative should be provided a SSOC 
and given an opportunity to respond.

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



